Citation Nr: 1442992	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-23 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left ear disorder, characterized by hearing loss, dizziness and nausea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran was afforded a Board hearing, held by the undersigned, in July 2014.  A copy of the hearing transcript (Transcript) has been associated with the claims file.

The issue on appeal has been previously characterized as a claim for hearing loss.  However, the evidence, such as the Veteran's testimony at her hearing before the Board as well as some VA treatment records, indicate that her claimed disorder may be more comprehensive that merely sensorineural hearing loss, and may be part of an inner ear disorder.  For example, one VA treatment record from June 2013 reflected symptoms indicative of an inner ear disorder, such as dizziness and ear pain.  

When a Veteran submits a claim for benefits, she is required only to describe her symptoms.  VA is should consider all medical disorders raised by the clinical evidence of record that may be related to her claimed symptoms.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009);  see also Brannon v. West, 12 Vet. App. 32, 35 (1998) (it is VA policy that a veteran's claims be interpreted broadly, in order to maximize the benefits available to him or her).  The claim has been recharacterized accordingly.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran has claimed entitlement to service connection for left ear disorder, with symptoms of hearing loss and dizziness.  The Board determines that new VA examinations are required before the claim may be adjudicated. 

First, the Veteran was afforded a VA examination for compensation purposes in June 2011.  Following objective audiometric testing, her puretone thresholds did not meet the defection of impaired hearing for VA purposes per 38 C.F.R. § 3.385.  However, during her Board hearing in July 2014, however, she testified that her left ear tinnitus, which is more severe than the right, may have interfered with the June 2011 test.  She further stated that her work as a Morse code intercept identifier/locator during service, as well as a training incident in which a pyrotechnic exploded in her vicinity, may have led to her left ear hearing loss and ear pain.  Therefore, in order to prevent any potential prejudice, a new VA audiological examination should be performed.  

Second, as mentioned previously, a VA outpatient report from June 2013 noted that the Veteran reported with eight days of reduced left ear hearing acuity, as well as ear pain and dizziness.  Taking into account this report, the Veteran's diagnosis of bilateral tinnitus that was worse on the left, as well as her lay statements, the possibility is raised that the Veteran's left ear symptoms may be more than simply sensorineural hearing loss, and may in fact be an inner ear disorder.  Therefore, a VA examination should be performed related to these symptoms as well.  

Accordingly, the case is REMANDED for the following actions:

1.  Acquire all VA treatment records from the VA Medical Center in Nashville, Tennessee for the period since December 2013 and from any other VA medical center from which she has received treatment.  

If the Veteran has received any relevant treatment from any private facility, she should be afforded the opportunity to submit these records.  

2.  The RO/AMC shall schedule a VA audiological/ otolaryngology examination to assess the severity and etiology of any currently-diagnosed left ear disorder, to include any inner ear disorder and/or sensorineural hearing loss (if such a disorder exists per VA regulations).  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  

The examiner should review, note, and discuss the Veteran's statements in support of her claim, as well as her contention that either her in-service proximity to an exploding device and/or her work as a Morse code interceptor may have caused or contributed to left ear hearing loss.  In consideration of these and any other evidence or factors deemed relevant, the examiner(s) should address the following:

A. Whether the Veteran has a current diagnosis of left ear hearing loss per 38 C.F.R. § 3.385 or whether there is any inner ear disorder that me be the underlying cause of her complaints.

B. If so, whether it is at least as likely as not that any left ear disorder (sensorineural hearing loss, inner ear disorder or otherwise) had its onset in service or is otherwise etiologically-related to service.    

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her opinion that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file, to include the Veteran's statements in support of her claim, as well as her Board hearing testimony.

Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate. 

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

If disability benefits questionnaires (DBQs) are used, the RO should ensure that the examiner is supplied with all of the appropriate forms.  

3.  The claim should then be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case to the Veteran and her representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
B.T. Knope
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



